IN THE SUPREME COURT OF NORTH CAROLINA

                                            2022-NCSC-71

                                             No. 186A21

                                         Filed 17 June 2022

      IN THE MATTER OF: M.K.


            Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from an order entered 9

     March 2021 by Judge J.H. Corpening, II, in District Court, New Hanover County.

     This matter was calendared for argument in the Supreme Court on 13 May 2022 but

     was determined on the record and briefs without oral argument pursuant to Rule

     30(f) of the North Carolina Rules of Appellate Procedure.


            Jane R. Thompson for petitioner-appellee New Hanover County Department of
            Social Services.

            Poyner Spruill LLP, by Stephanie L. Gumm, for appellee Guardian ad Litem.

            Benjamin J. Kull for respondent-appellant mother.


            ERVIN, Justice.

¶1          Respondent-mother Onika G. appeals from the trial court’s order terminating

     her parental rights in her minor child M.K.1,2             After careful consideration of

     respondent-mother’s challenges to the trial court’s termination order in light of the



            1  M.K. will be referred to throughout the remainder of this opinion as “Marco,” which
     is a pseudonym used for ease of reading and to protect the juvenile’s identity.
             2 The trial court also terminated the parental rights of Marco’s father, Keshawn B., in

     Marco. In view of the fact that he did not note an appeal from the trial court’s termination
     order, the father is not a party to the proceedings before this Court.
                                             IN RE M.K.

                                            2022-NCSC-71

                                          Opinion of the Court



     record and the applicable law, we conclude that the trial court’s order should be

     affirmed.

                                     I.      Background

¶2         Marco was born in January 2019 and has two older siblings, M.N., who was

     born in 2014, and M.G., who was born in 2017.               The New Hanover County

     Department of Social Services had been attempting to help Marco’s family address

     issues relating to mental health, domestic violence, parenting, and housing stability

     since May 2018, at which time the father of M.N. and M.G. had obtained the entry of

     a domestic violence order of protection against respondent-mother after she

     threatened him with a brick. In August 2018, respondent-mother was charged with

     assaulting a woman. Respondent-mother struggled to maintain housing and had

     moved multiple times. After completing a comprehensive clinical assessment on 14

     November 2018, respondent-mother was diagnosed as suffering from mild persistent

     depressive disorder and intermittent explosive disorder, with the assessor having

     recommended that respondent-mother participate in outpatient therapy, medication

     management, transition management services, and “individual placement” to

     “support[ ] employment.” However, respondent-mother failed to cooperate with the

     assessor’s recommendations and only made minimal progress in attempting to

     comply with a case plan that had been developed for her by DSS.
                                              IN RE M.K.

                                             2022-NCSC-71

                                           Opinion of the Court



¶3          On 22 February 2019, respondent-mother and Marco were staying with

     respondent-mother’s aunt in New Hanover County. At 5:00 a.m. on that date, law

     enforcement officers responded to a domestic violence report originating from the

     aunt’s residence. At the time that the officers arrived, respondent-mother had been

     locked out of her aunt’s house and was arguing with her aunt through the door. The

     children were present during the incident, at the conclusion of which the officers

     arrested respondent-mother based upon outstanding warrants for failing to appear

     in court and violating a domestic violence order of protection. On the same date, DSS

     filed a juvenile petition alleging that Marco was a neglected juvenile and obtained

     the entry of an order placing him in nonsecure custody.3

¶4          After a hearing held on 27 March 2019 following respondent-mother’s release

     from pretrial detention on 22 March 2019, the trial court entered an order finding,

     based upon the evidence presented on that occasion and certain stipulations between

     the parties, that Marco was a neglected juvenile as defined in N.C.G.S. § 7B-101(15).

     Although the trial court found that respondent-mother had failed to cooperate with

     the recommendations that had been made during her clinical assessment, it also




            3 Although the two older children were also the subject of the initial neglect proceeding
     and were involved in certain other juvenile proceedings discussed in the text of this opinion,
     we will refrain from discussing the proceedings relating to M.N. and M.G. any further given
     that they were later placed in their father’s custody and were not subjects of the termination
     proceeding that is before us in this case.
                                           IN RE M.K.

                                          2022-NCSC-71

                                       Opinion of the Court



     found that she had agreed with the assessor’s recommendations and wished to pursue

     a plan of reunification. As a result, the trial court ordered respondent-mother to

                  complete a psychological evaluation and comply with any
                  and all recommendations. She shall comply with any and
                  all recommendations received from her substance abuse
                  treatment provider. She shall seek medication treatment
                  from one medication provider and consume all medication
                  as prescribed. She shall submit to random drug screens as
                  requested by [DSS] and [the] Guardian ad Litem. She shall
                  execute a release on behalf of [DSS] and Guardian ad Litem
                  with all service providers. She shall obtain stable housing
                  and verifiable income.

¶5         At a review hearing held on 5 June 2019, a report describing the results of a

     psychological evaluation conducted by Len Lecci, Ph.D., which had been completed

     on 1 May 2019, was admitted into evidence. Dr. Lecci diagnosed respondent-mother

     as suffering from bipolar II disorder and recommended that she receive a medication

     assessment, behavioral intervention, Dialectical Behavior Therapy group work, and

     one-on-one parenting education and that she apply for Section 8 housing assistance

     and social security disability benefits. At the time of the 5 June 2019 review hearing,

     respondent-mother lacked independent housing and was not employed. In a review

     order entered on 9 July 2019, the trial court found that respondent-mother had

     applied for social security disability benefits and Section 8 housing assistance and

     had expressed the intention to pursue medication management. The trial court

     authorized respondent-mother to have supervised visitation with Marco for two hours

     each week and allowed DSS to increase the frequency and duration of the respondent-
                                          IN RE M.K.

                                         2022-NCSC-71

                                       Opinion of the Court



     mother’s visits with Marco to the extent that respondent-mother complied with the

     provisions of her case plan.

¶6         After a permanency planning hearing held on 6 February 2020, the trial court

     entered an order on 27 February 2020 in which it determined that respondent-mother

     was utilizing mental health services provided by the Physician Alliance for Mental

     Health (PAMH). On the other hand, the trial court found that respondent-mother

     denied that she had any responsibility for her untreated mental health difficulties

     and her lack of stable housing and that respondent-mother’s “unwillingness to act on

     her own behalf [wa]s a significant barrier” to her ability to satisfy the requirements

     of her case plan. In addition, the trial court noted that DSS had concerns about

     respondent-mother’s “ability to keep herself and her child[ ] safe”; observed that

     respondent-mother had “made threats of violence towards others;” described

     “accounts of physical violence towards others” and had made “videos of fights”; and

     pointed out that, even though respondent-mother had been authorized to have weekly

     supervised visitation with Marco, she had only done so “sporadically,” having

     participated in six of the ten visits that had been scheduled between November 2019

     and the date of the permanency planning hearing. Finally, the trial court noted that

     respondent-mother had met with DSS employees on 24 January 2020, that

     respondent-mother had acknowledged that she had a substance abuse problem at

     that time, and that, after acknowledging that she would test positive for marijuana,
                                          IN RE M.K.

                                          2022-NCSC-71

                                       Opinion of the Court



     respondent-mother had refused to comply with a request that she submit to a random

     drug screen. In light of these and other findings of fact, the trial court ordered

     respondent-mother to comply with the terms of her case plan and established a

     primary permanent plan for Marco of reunification, with a secondary plan of

     adoption.

¶7         On 30 November 2020, the trial court entered another permanency planning

     order in the aftermath of a hearing that was held on 4 November 2020. At that time,

     the trial court determined that respondent-mother had failed to make adequate

     progress towards satisfying the requirements of her case plan within a reasonable

     amount of time. More specifically, the trial court determined that respondent-mother

     had consistently failed to engage in the services that had been recommended for her

     during the psychological evaluation that had been performed by Dr. Lecci and that

     her “unwillingness to act on her own behalf” continued to pose a significant barrier

     to her ability to satisfy the requirements of her case plan. The trial court also found

     that respondent-mother’s “unwillingness to address her anger management issues

     continue[d] to put [Marco] at risk of harm” and posed yet another barrier to

     reunification.

¶8         The trial court found that respondent-mother had completed a comprehensive

     clinical assessment with PAMH in January 2020 and that PAMH had recommended

     that she receive a Community Support Team level of care. The trial court found that,
                                          IN RE M.K.

                                         2022-NCSC-71

                                      Opinion of the Court



     after respondent-mother had been placed on a waiting list for such services, CST had

     contacted respondent-mother in May 2020 for the purpose of addressing her

     “immediate stressors” — housing and employment. The trial court further noted that

     respondent-mother did not have a mental health treatment plan and that PAMH was

     not addressing respondent-mother’s medication management or mental health

     therapy needs at that time.

¶9         The trial court determined that, by August 2020, respondent-mother was in

     the process of obtaining a psychiatric evaluation and transitioning her medication

     management to PAMH. The trial court noted that respondent-mother had made

     contradictory reports to social workers concerning the medications that she had been

     taking and that, while respondent-mother claimed that she had been taking her

     psychotropic medication as prescribed, she had been unable to identify the medication

     in question. The trial court found that, despite the fact that DSS and the guardian

     ad litem had repeatedly contacted PAMH for the purpose of obtaining information

     about the treatment that respondent-mother had been receiving, neither had received

     a response. In light of this set of circumstances and respondent-mother’s failure to

     respond to inquiries that DSS had made to respondent-mother about her treatment,

     the trial court found that respondent-mother had “intentionally withh[eld] treatment

     information from [DSS] and [the] Guardian ad Litem.”
                                             IN RE M.K.

                                            2022-NCSC-71

                                          Opinion of the Court



¶ 10         Similarly, the trial court found that respondent-mother had failed to

       consistently submit to random drug screens in accordance with DSS requests and

       that visitation with respondent-mother had become a “negative experience” for

       Marco.   Aside from the fact that she had only attended sixteen of thirty-three

       scheduled visits, respondent-mother had failed to exhibit appropriate parenting skills

       during the visits in which she did participate and had been unable to participate in

       needed one-on-one parenting instruction given her failure to consistently visit with

       Marco.   Based upon these and other findings, the trial court determined that

       respondent-mother was “acting in a manner inconsistent with [Marco’s] health and

       safety,” ordered that termination of respondent-mother’s parental rights in Marco be

       pursued, required respondent-mother to comply with the requirements of her case

       plan, and changed Marco’s permanent plan to a primary plan of adoption and a

       secondary plan of reunification.

¶ 11         On 7 December 2020, DSS filed a petition seeking the termination of

       respondent-mother’s parental rights in Marco on the basis of neglect, N.C.G.S. § 7B-

       1111(a)(1) (2021), and willfully leaving Marco in a placement outside of the home for

       more than twelve months without showing reasonable progress toward correcting the

       conditions that had led to Marco’s removal from her care, N.C.G.S. § 7B-1111(a)(2)

       (2019). After conducting a hearing concerning the issues raised by the termination

       petition on 1, 8, and 11 February 2021, the trial court entered an order on 9 March
                                               IN RE M.K.

                                               2022-NCSC-71

                                          Opinion of the Court



       2021 in which it found, among other things, that respondent-mother had had a fourth

       child, named R.T. in August 2020 and that respondent-mother had experienced

       ongoing domestic violence involving R.T.’s father since R.T.’s birth. In its termination

       order, the trial court found that both of the grounds for termination alleged in the

       termination petition existed and that termination of respondent-mother’s parental

       rights would be in Marco’s best interests. Respondent-mother noted an appeal to this

       Court from the trial court’s termination order.

                                         II.     Analysis

¶ 12         A termination of parental rights proceeding consists of an adjudicatory stage

       and a dispositional stage.     See N.C.G.S. § 7B-1109, -1110 (2019).        During the

       adjudicatory stage, the trial court is required to determine whether any of the

       grounds for terminating a parent’s parental rights delineated in N.C.G.S. § 7B-1111

       exist, see N.C.G.S. § 7B-1109(e), with the petitioner having the obligation to establish

       the existence of any applicable grounds for termination by clear, cogent, and

       convincing evidence, see N.C.G.S. § 7B-1109(f).           “We review a district court’s

       adjudication under N.C.G.S. § 7B-1111(a) to determine whether the findings are

       supported by clear, cogent and convincing evidence and the findings support the

       conclusions of law.” In re J.S., 374 N.C. 811, 814 (2020) (cleaned up) (quoting In re

       N.P., 374 N.C. 61, 62–63 (2020)). “Findings of fact not challenged by respondent are

       deemed supported by competent evidence and are binding on appeal.” In re B.R.L.,
                                                IN RE M.K.

                                            2022-NCSC-71

                                          Opinion of the Court



       379 N.C. 15, 2021-NCSC-119, ¶ 11 (quoting In re T.N.H., 372 N.C. 403, 407 (2019)).

       “A trial court’s finding of fact that is supported by clear, cogent, and convincing

       evidence is deemed conclusive even if the record contains evidence that would support

       a contrary finding.” In re A.L., 378 N.C. 396, 2021-NCSC-92, ¶ 16 (quoting In re

       B.O.A., 372 N.C. 372, 379 (2019)). “ ‘[T]he issue of whether a trial court’s adjudicatory

       findings of fact support its conclusion of law that grounds existed to terminate

       parental rights pursuant to N.C.G.S. § 7B-1111(a)’ is reviewed de novo by the

       appellate court.” In re M.R.F., 378 N.C. 638, 2021-NCSC-111, ¶ 7 (alteration in

       original) (quoting In re T.M.L., 377 N.C. 369, 2021-NCSC-55, ¶ 15). “Under a de novo

       review, the court considers the matter anew and freely substitutes its own judgment

       for that of the trial court.” In re T.M.L., 377 N.C. 369, 2021-NCSC-55, ¶ 15 (cleaned

       up) (quoting In re C.V.D.C., 374 N.C. 525, 530 (2020)). “[A]n adjudication of any

       single ground for terminating a parent’s rights under N.C.G.S. § 7B-1111(a) will

       suffice to support a termination order.” In re M.S., 378 N.C. 30, 2021-NCSC-75, ¶ 21

       (quoting In re J.S., 374 N.C. at 815).

       A. Findings of fact

¶ 13         In the brief that she filed before this Court, respondent-mother begins by

       arguing that portions of the following findings of fact lack sufficient evidentiary

       support:

                          8. During the ongoing services treatment case in
                    2018, [respondent-mother] struggled to maintain stable
                        IN RE M.K.

                       2022-NCSC-71

                    Opinion of the Court



housing for herself and her children. Housing instability
remained an issue at [Marco]’s birth in 2019, and
[respondent-mother] moved multiple times and between
counties. She resided in domestic violence shelters in
Wake County and Pender County prior to [Marco]’s
removal.    She was involuntarily discharged from a
domestic violence shelter in Pender County due to her
behaviors and subsequently relocated to New Hanover
County where she resided with a relative.

       9.    On February 22, 2019, law enforcement
responded to a 911 call regarding a domestic violence
incident at 5:00 a.m. [Respondent-mother] was locked out
of [a] maternal aunt[’s] home, and [the maternal aunt]
would not allow her into the home. [Respondent-mother]
and [the maternal aunt] . . . argued through the door, and
[respondent-mother] threatened to kill [the maternal
aunt]. Law enforcement responded. The children were
present during the incident. Respondent-mother had
outstanding warrants for failure to appear and violation of
a domestic violence protection order, and she was arrested.

      ....

      11. [Respondent-mother] failed to focus on making
an appropriate plan for her children and was only focused
on getting released from jail.

      ....

      16. At the inception of [Marco]’s foster care case,
[respondent-mother] entered into a Family Services
Agreement that included obtaining and maintaining stable
housing,    obtaining   and     maintaining     verifiable
employment, submitting to a psychological evaluation,
submitting to random drug screens and maintaining an
executed release with all service providers on behalf of
[DSS] and [the] Guardian ad Litem.
                         IN RE M.K.

                        2022-NCSC-71

                      Opinion of the Court



       17. [Respondent-mother] has failed to maintain safe
and suitable housing for herself and [Marco] for any
prolonged period of time. She has resided with various
relatives including [the maternal aunt], [the maternal
grandmother]       and    the     maternal      grandfather.
[Respondent-mother] obtained independent housing for a
short period of time with the assistance of [PAMH] and the
Back @ Home Program. She obtained a lease agreement
for a residence [on] . . . 9th Street, Wilmington, North
Carolina. The lease term was from August 2020 to July 31,
2021. She failed to maintain this residence due to ongoing
domestic violence with [R.T.’s father]. After leaving the . . .
house, she resided at a hotel with the assistance of Open
Gate due to a domestic violence incident.

      18. [Respondent-mother] recently relocated to . . . S.
Kerr Avenue, Wilmington, North Carolina. She occupies
one bedroom in the home, while she shares the living room,
kitchen and laundry area with two unidentified males. She
does not like her current living arrangement and is seeking
alternate housing. She is currently behind on her rent
payments.

      ....

       20. [Respondent-mother] failed to complete her
application for Social Security Benefits as recommended in
her psychological evaluation, however, she plans to apply
in the near future. Caseworkers at SSI/SSDI Outreach,
Access and Recovery (SOAR) and staff with PAMH will be
assisting in filling out the required paperwork.

       21.    Domestic violence remains a barrier to
reunification.

      22. [Respondent-mother] acknowledged pulling a
knife on [M.N. and M.G.’s father] in December 2019.
During the altercation, [respondent-mother] was stabbed
and sustained injuries requiring staples in her head.
                        IN RE M.K.

                       2022-NCSC-71

                    Opinion of the Court



       23. [Respondent-mother] has been involved in a
relationship with [R.T.’s father] for many years. Their
relationship has been riddled with domestic violence since
the birth of [respondent-mother]’s daughter in August
2020. [R.T.’s father] has spat on [respondent-mother],
choked her and cut her forehead and face. She had
altercations with a boyfriend in May 2020, July 2020, July
[sic] 2020 and September 2020. In December 2020, [R.T.’s
father] busted windows out and kicked the door in at her
home.

      ....

       27. On May 1, 2019, [respondent-mother] completed
a psychological evaluation with [Dr. Lecci]. During her
evaluation with Dr. Lecci, she reported difficulty
maintaining employment. She has been fired from every
job she obtained.       She acknowledged the need for
medication management, however, at the time of the
evaluation and for months thereafter, she failed to take
medication to address her mental health issues. She
obtained a Full Scale IQ of 77. This IQ score is described
as borderline to low average cognitive functioning. She has
intact intellectual capacities, but some of her biggest
weaknesses are verbal ability and working memory. Her
weaknesses will likely result in her presenting as less
cognitively intact and can lead to functional problems.

      ....

      29.    [Respondent-mother] failed to consistently
address her mental health needs throughout [Marco]’s
case. Eleven months into [Marco]’s foster care case,
[respondent-mother] finally engaged with [PAMH]. In
January 2020, PAMH began assisting [respondent-mother]
with obtaining stable housing as it was her most
immediate basic need. No additional therapeutic were
provided at that time.

      ....
                                      IN RE M.K.

                                     2022-NCSC-71

                                   Opinion of the Court




                    31. [Respondent-mother] is engaged with the [CST]
             at PAMH. Danielle Dest, MSW, LCSW is the [CST] Lead.
             Ms. Dest has monthly contact with [respondent-mother].
             The frequency in which [respondent-mother] is seen is
             dependent on her current need and circumstances.
             [Respondent-mother] has frequent contact with multiple
             professionals employed by PAMH. Ms. Dest has used DBT
             techniques in her interactions with [respondent-mother].
             PAMH is not offering DBT groups during the COVID-19
             pandemic so [respondent-mother] is not currently involved
             in DBT groups. [Respondent-mother] is engaged weekly by
             staff to address specific treatment goals. [Respondent-
             mother]’s years of involvement in the system as a child and
             young adult have created a mistrust which has been a
             challenge to overcome in her treatment. Much of PAMH
             staff’s time with [respondent-mother] revolves around
             crisis management.

                    ....

                   38. During visitations with [Marco], [respondent-
             mother] was observed being verbally abusive to [Marco]
             during at least seven visits attended. She has been
             observed mocking [Marco], calling him names and telling
             him she is leaving the visits due to his behavior. She was
             observed by [DSS] calling [Marco] “fat,” “weak,” and “soft.”
             She often talks on her cellphone during the visit while
             [Marco] cries unattended or entertains himself.
             [Respondent-mother] is unable to appropriately parent for
             two hours. [DSS] has been unable to expand visitation as
             to frequency, duration or level of supervision due to
             [respondent-mother]’s lack of progress.

We will analyze each of respondent-mother’s challenges to the sufficiency of the

evidentiary support for these findings of fact in turn.
                                             IN RE M.K.

                                            2022-NCSC-71

                                         Opinion of the Court



¶ 14         As an initial matter, respondent-mother asserts that the statements in Finding

       of Fact No. 8 that she “was involuntarily discharged from a domestic violence shelter

       in Pender County due to her behaviors” and that she “resided in domestic violence

       shelters in Wake County and Pender County prior to Marco’s removal” conflicted with

       the record evidence. At the termination hearing, Joshua Barton, a social worker

       employed by DSS, testified that, before Marco was taken into nonsecure custody,

       respondent-mother “had been in shelters in Wake County and Pender County.” In

       addition, the trial court took judicial notice of the orders that had been previously

       entered with respect to the children, see In re A.C., 378 N.C. 277, 2021-NCSC-91, ¶ 17

       (stating that “a trial court may take judicial notice of findings of fact made in prior

       orders, even when those findings are based on a lower evidentiary standard[,]

       because[,] where a judge sits without a jury, the trial court is presumed to have

       disregarded any incompetent evidence and relied upon the competent evidence,” (first

       alteration in original) (quoting In re T.N.H., 372 N.C. 403, 410 (2019)), with the 22

       April 2019 adjudication and disposition order having noted, based upon a stipulation

       between the parties, that respondent-mother had been “involuntarily discharged

       from a domestic violence shelter in Pender County.” As a result, while the record

       does contain evidence tending to support most of the information contained in

       Finding of Fact No. 8, we are unable to identify any support for the trial court’s

       finding that respondent-mother had been involuntarily discharged from the Pender
                                             IN RE M.K.

                                            2022-NCSC-71

                                         Opinion of the Court



       County shelter “due to her behaviors,” and will disregard this portion of Finding of

       Fact No. 8 in determining whether the trial court’s findings support its conclusion

       that respondent-mother’s parental rights in Marco were subject to termination. In re

       J.M.J.-J., 374 N.C. 553, 559 (2020) (disregarding adjudicatory findings of fact not

       supported by clear, cogent, and convincing evidence).

¶ 15         Next, respondent-mother argues that the statement contained in Finding of

       Fact No. 9 that she “threatened to kill” her aunt lacks sufficient evidentiary support.

       Once again, we agree that the record does not contain evidence tending to show that

       respondent-mother threatened to kill the aunt at the time of the incident that ended

       in respondent-mother’s arrest and Marco’s placement in foster care. For that reason,

       we will disregard the trial court’s determination that respondent-mother “threatened

       to kill” her aunt on that occasion in evaluating the extent to which the trial court’s

       findings support its conclusion that respondent-mother’s parental rights were subject

       to termination. See In re J.M.J.-J., 374 N.C. at 559.

¶ 16         In addition, respondent-mother asserts that the trial court’s statement in

       Finding of Fact No. 11 that, following her arrest on 22 February 2019, respondent-

       mother “failed to focus on making an appropriate plan for her children and was only

       focused on getting released from jail” has insufficient support in the evidentiary

       record.   At the termination hearing, Mr. Barton testified that he spoke with

       respondent-mother at the New Hanover County jail on the day of her arrest for the
                                             IN RE M.K.

                                            2022-NCSC-71

                                          Opinion of the Court



       purpose of discussing “her children and what she wanted to do as far as placement.”

       According to Mr. Barton, “[respondent-mother’s] main focus [during that

       conversation] was getting out of jail” given that “[s]he felt like she was getting out of

       jail that day and going to her mother’s residence.” Although respondent-mother

       argues that the fact that “[h]er main focus” was on getting out of jail does not support

       a finding that release from incarceration was her “only” focus, “it is well-established

       that a district court ‘ha[s] the responsibility to pass[ ] upon the credibility of the

       witnesses and the weight to be given their testimony and the reasonable inferences

       to be drawn therefrom.’ ” In re A.R.A., 373 N.C. 190, 196 (2019) (alterations in

       original) (quoting In re D.L.W., 368 N.C. 835, 843 (2016)). After carefully examining

       Mr. Barton’s testimony, we conclude that it supports the trial court’s inference that,

       following her arrest on 22 February 2019, respondent-mother “was only focused on

       getting released from jail.” See In re A.L., ¶ 16; In re A.R.A., 373 N.C. at 196. Thus,

       we hold that respondent-mother’s challenge to the sufficiency of the record support

       for Finding of Fact No. 11 lacks merit.

¶ 17         In the same vein, respondent-mother argues that the description of her case

       plan contained in Finding of Fact No. 16 as requiring that she obtain and maintain

       “stable housing” is not supported by the record evidence. In attempting to persuade

       us of the merits of this contention, respondent-mother points to testimony by George

       Colby, a DSS social worker, describing respondent-mother’s case plan as requiring
                                            IN RE M.K.

                                           2022-NCSC-71

                                         Opinion of the Court



       that she obtain “safe and appropriate” housing and contends that “safe and

       appropriate” housing is not the same thing as “stable” housing. However, the trial

       court ordered respondent-mother to obtain “stable” housing in the 22 April 2019

       adjudication and disposition order, the 9 July 2019 review order, and the 27 February

       2020 permanency planning order. See In re A.C., ¶ 17. As a result, we hold that the

       trial court’s description of respondent-mother’s case plan as requiring her to obtain

       “stable” housing has sufficient record support.

¶ 18         In addition, respondent-mother contends that the trial court erred by stating

       in Finding of Fact No. 16 that her case plan required her to obtain “verifiable

       employment” in light of the fact that Mr. Colby testified that respondent-mother’s

       case plan mandated that she obtain “[l]egal income which would have at any point

       included social security.” In respondent-mother’s view, the trial court’s finding that

       her case plan required her to obtain “verifiable employment” “improperly disregard[s]

       the contemplated option that her income could take the form of social security

       benefits.” We note, however, that the trial court stated in its 27 February 2020

       permanency planning order that respondent-mother should “comply with the terms

       of her Family Services Agreement[ ] . . . [and] obtain and maintain . . . verifiable

       employment.” See In re A.C., ¶ 17. In addition, the record contains no evidence

       tending to show that respondent-mother ever received social security benefits. As a
                                            IN RE M.K.

                                           2022-NCSC-71

                                        Opinion of the Court



       result, we hold that respondent-mother’s remaining challenge to Finding of Fact No.

       16 lacks merit as well.

¶ 19         Similarly, respondent-mother argues that the trial court erroneously stated in

       Finding of Fact No. 17 that, “[a]fter leaving the 9th Street house, she resided at a

       hotel with the assistance of Open Gate” on the grounds that the record contains no

       evidence tending to show that respondent-mother resided at a hotel during this period

       of time. However, the record reflects that the term of respondent-mother’s lease at

       the 9th Street residence ran from August 2020 until 31 July 2021, that Mr. Colby

       testified that respondent-mother had utilized the services of Open Gate to find

       housing in September 2020, and that, after respondent-mother moved out of the 9th

       Street residence, Mr. Colby “picked [respondent-mother] up from a motel” that he

       thought “was likely provided by Open Gate but I was not aware of that at the time.”

       In addition, Melissa Ellison, who served as Marco’s guardian ad litem, testified that

       respondent-mother’s residential history included periods during which she lived at

       “various hotels” using assistance provided by Open Gate. In light of this evidence,

       the trial court’s inference that respondent-mother resided in a hotel after vacating

       her residence on 9th Street has ample record support. See In re A.L., ¶ 16; In re

       A.R.A., 373 N.C. at 196.

¶ 20         Furthermore, respondent-mother argues that the trial court’s statement in

       Finding of Fact No. 18 that she “is currently behind on her rent payments” is devoid
                                            IN RE M.K.

                                           2022-NCSC-71

                                         Opinion of the Court



       of evidentiary support on the theory that the record only reflected that her rent was

       one month, rather than multiple months, in arrears. A careful review of the record

       reflects that, when asked if respondent-mother was able to make or was current on

       her rent payments, Ms. Dest with the CST team at PAMH testified that “I know that

       [respondent-mother] is late currently on a payment” by about a month “give or take.”

       As a result, while we agree with respondent-mother that the record evidence does not

       tend to show that she was more than one month behind on her rent payments, we

       further conclude that the evidence does suffice to support a determination that

       respondent-mother was behind on her rent payments. See In re A.L., ¶ 16. For that

       reason, we hold that this aspect of respondent-mother’s challenge to the trial court’s

       termination order lacks merit.

¶ 21         Moreover, respondent-mother challenges the sufficiency of the evidentiary

       support for the trial court’s statement in Finding of Fact No. 20 that she “failed to

       complete her application for Social Security Benefits.” In arguing that the record

       does not contain evidence tending to show that she “failed to complete her

       application,” respondent-mother directs our attention to the orders that the trial

       court entered on 9 July 2019 and 30 November 2020 finding that respondent-mother

       had applied for social security disability benefits.     In addition, we note that

       respondent-mother testified at the termination hearing that she had submitted her

       disability application and that, according to Dr. Lecci, her application had been
                                             IN RE M.K.

                                            2022-NCSC-71

                                          Opinion of the Court



       approved.   Finally, the record reflects that Ms. Dest testified that respondent-

       mother’s application for social security benefits had been referred to SOAR, a

       nonprofit advocacy organization that “supports an individual who is applying for

       disability,” and described respondent-mother’s application for social security

       disability benefits as “a work in process.” Thus, given that the record does not contain

       any evidence tending to show that respondent-mother had “failed to complete her

       application for Social Security Benefits,” we will disregard this portion of Finding of

       Fact No. 20 in determining whether the trial court’s findings of fact support a

       determination that her parental rights in Marco were subject to termination. See In

       re J.M.J.-J., 374 N.C. at 559.

¶ 22         Similarly, respondent-mother challenges the trial court’s statement in Finding

       of Fact No. 21 that “[d]omestic violence is a barrier to reunification” on the grounds

       that this statement is, in reality, a conclusion of law or an ultimate finding of fact

       that has no legitimate bearing upon the issue of whether her parental rights in Marco

       were subject to termination. In view of the fact that respondent-mother has not

       contended that the challenged portion of Finding of Fact No. 21 lacks sufficient record

       support, that finding is binding upon us for purposes of appellate review. See In re

       B.R.L., ¶ 11 (stating that “[f]indings of fact not challenged by respondent are deemed

       supported by competent evidence and are binding on appeal”). As a result, we will

       address respondent-mother’s contentions concerning the relevance of her domestic
                                             IN RE M.K.

                                            2022-NCSC-71

                                         Opinion of the Court



       violence-related problems in the portion of this opinion that discusses the extent to

       which respondent-mother’s parental rights in Marco were subject to termination.

¶ 23         In addition, respondent-mother argues that the trial court’s statement in

       Finding of Fact No. 22 that she had “acknowledged pulling a knife on [M.N. and

       M.G.’s father] in December 2019” was not supported by the evidentiary record. At

       the termination hearing, the guardian ad litem testified that the father of M.N. and

       M.G. had sought to obtain a domestic violence order of protection against respondent-

       mother after “she had pulled a knife on him and his family.” In discussing this aspect

       of the guardian ad litem’s testimony, respondent-mother testified that “[t]hat was

       around the time that [the guardian ad litem] said I pulled a knife to him which . . .

       had to be December of 2019.” Although the record does contain evidence tending to

       show that respondent-mother had threatened the father of M.N. and M.G. with a

       knife, it does not indicate that she ever acknowledged having done so. For that

       reason, we will disregard the portion of Finding of Fact No. 22 stating that

       respondent-mother had acknowledged pulling a knife on M.N. and M.G.’s father in

       determining whether the trial court’s findings support a conclusion that her parental

       rights in Marco were subject to termination. In re J.M.J.-J., 374 N.C. at 559.

¶ 24         Next, respondent-mother argues that the trial court’s statement in Finding of

       Fact No. 23 that she “has been involved in a relationship with [R.T.’s father] for many

       years” lacks sufficient record support given that the challenged finding implies that
                                             IN RE M.K.

                                            2022-NCSC-71

                                         Opinion of the Court



       she continued to be involved in a romantic relationship with R.T.’s father at the time

       of the termination hearing. At the termination hearing, respondent-mother testified

       that she had been involved in a romantic relationship with R.T.’s father “ever since

       [she] was [fourteen years old]” and that, while the two of them were “together” at the

       time of Marco’s birth, their relationship had ended by the time that respondent-

       mother gave birth to R.T. in 2020. As a result, given the absence of any evidence

       tending to show that respondent-mother continued to be romantically involved with

       R.T.’s father at the time of the termination hearing, we will disregard Finding of Fact

       No. 23 to the extent that it can be construed to mean that the relationship between

       respondent-mother and R.T.’s father was ongoing at the time of the termination

       hearing in determining whether respondent-mother’s parental rights in Marco were

       subject to termination. In re J.M.J.-J., 374 N.C. at 559.

¶ 25         Furthermore, respondent-mother argues that the trial court erred by stating

       in Finding of Fact No. 23 that she had “had altercations with a boyfriend in May 2020,

       July 2020, July [sic] 2020 and September 2020” on the grounds that the record

       provided insufficient support for this finding. However, Mr. Colby testified that

       respondent-mother had utilized Open Gate to find housing in May, June, July, and

       September 2020, as the result of incidents in which she had been involved with a

       boyfriend and the guardian ad litem testified that, “a couple of times throughout

       2020,” respondent-mother sought shelter as the result of domestic violence
                                             IN RE M.K.

                                            2022-NCSC-71

                                         Opinion of the Court



       perpetrated by R.T.’s father. Thus, we hold that the record contains sufficient support

       for an inference that respondent-mother had “had altercations” with a boyfriend in

       May, July, and September 2020. See In re A.L., ¶ 16; In re A.R.A., 373 N.C. at 196.

¶ 26         In the same vein, respondent-mother challenges the sufficiency of the

       evidentiary support for the trial court’s statement in Finding of Fact No. 27 that she

       had “acknowledged the need for medication management” during her 1 May 2019

       psychological evaluation.   As we read the relevant portion of the record, while

       respondent-mother did acknowledge a general need for treatment on that occasion,

       there is no evidentiary support for the trial court’s determination that respondent-

       mother had acknowledged a need for medication management at that time. For that

       reason, we will disregard the challenged portion of Finding of Fact No. 27 in

       evaluating the extent to which respondent-mother’s parental rights in Marco were

       subject to termination. In re J.M.J.-J., 374 N.C. at 559.

¶ 27         Similarly, respondent-mother argues that the trial court erred by determining

       in Finding of Fact No. 29 that respondent-mother had “failed to consistently address

       her mental health needs throughout [Marco]’s case.”         According to respondent-

       mother, the undisputed record evidence demonstrates that she sought out and

       received services for the purposes of addressing her mental health difficulties. We

       note, however, that respondent-mother has failed to challenge the sufficiency of the

       evidentiary support for the trial court’s findings that “[she] was diagnosed with
                                            IN RE M.K.

                                            2022-NCSC-71

                                         Opinion of the Court



       Intermittent Explosive Disorder several years ago,” that DSS had provided services

       to respondent-mother for the purpose of addressing her mental health problems in

       May 2018, and that, “[a]t the time of [Marco]’s removal [in February 2019],

       [respondent-mother] was not participating in medication management or therapy to

       address her mental health issues.”

¶ 28         The record further reflects that the trial court had directed respondent-mother

       to complete a psychological evaluation and comply with any and all treatment

       recommendations in its initial adjudication and disposition order and that Dr. Lecci’s

       subsequent report indicated that respondent-mother suffered from bipolar II disorder

       and a long-standing mood disorder.       According to Dr. Lecci, respondent-mother

       should receive a medication assessment relating to her bipolar II disorder and might

       benefit from a behavioral intervention other than “traditional psychotherapy” and

       the availability of a social support network.       Although Dr. Lecci observed that

       respondent-mother’s behavioral issues had previously been treated with anti-

       psychotics, “which would have a sedating effect and could have minimized the

       consequences of both psychiatric instability and attention deficits,” the trial court

       found that, “at the time of the [1 May 2019] evaluation and for months thereafter,

       [respondent-mother] failed to take medication to address her mental health issues.”

¶ 29         In addition, the record contains evidence tending to show that respondent-

       mother had begun to receive treatment at PAMH in January 2020 “and then there
                                            IN RE M.K.

                                           2022-NCSC-71

                                         Opinion of the Court



       [had been] a large period of lull maybe in part [due to] the pandemic” before

       respondent-mother re-engaged with PAMH in June or July 2020.             As a result,

       respondent-mother    began    receiving    medication    management    services   and

       participated in a psychiatric evaluation at PAMH in October 2020, which was only

       four months before the termination hearing was held. Thus, in light of the extensive

       evidence describing the nature and extent of respondent-mother’s episodic

       participation in recommended mental health treatment, we hold that the record

       provides ample support for the trial court’s finding that she “failed to consistently

       address her mental health needs throughout [Marco]’s case.” See In re A.L., ¶ 16.

¶ 30         Respondent-mother also argues that the trial court’s statement in Finding of

       Fact No. 31 that “[m]uch of PAMH staff’s time with [respondent-mother] revolves

       around crisis management” lacks sufficient record support.       At the termination

       hearing, Ms. Dest acknowledged that, when respondent-mother first sought

       assistance from PAMH in January 2020, it was “dealing with her housing crisis.” In

       addition, Ms. Dest explained that, while respondent-mother’s “service definition

       allow[ed] up to four hours per week of any type of service delivery[,] . . . in

       circumstances in which there are needs such as housing or crisis, we do have the

       ability to engage more frequently to address and to assist in individual stabilizing.”

       According to both Ms. Dest and respondent-mother, respondent-mother contacted

       PAMH on a daily basis during this period, with Ms. Dest having stated that PAMH
                                            IN RE M.K.

                                           2022-NCSC-71

                                         Opinion of the Court



       “maximize[d] [its] time with [respondent-mother].” Moreover, Ms. Dest described

       respondent-mother as having a “propensity for impulsive decisions without thinking

       about the potential consequences” and stated that “we’re still at a phase in which we

       want to continue to support [respondent-mother] in lowering that stress level so it

       provides us an opportunity to do something different; to make other decisions.”

       Finally, Mr. Colby testified that, as of mid-September 2020, PAMH was “only

       mitigating crisis [sic] at the time.” As a result, we have no difficulty in concluding

       that the trial court’s finding that PAMH’s work with respondent-mother “revolves

       around crisis management” constituted a reasonable inference from the record

       evidence. See In re A.R.A., 373 N.C. at 196.

¶ 31         Next, respondent-mother argues that the trial court’s statement in Finding of

       Fact No. 38 that respondent-mother was “verbally abusive to [Marco] during at least

       seven visits [she] attended” had insufficient support in the record evidence. As an

       initial matter, respondent-mother contends that the record does not contain any

       evidence indicating the number of occasions upon which she was verbally abusive to

       Marco.   However, the trial court found in the 30 November 2020 permanency

       planning review order that “[respondent-mother] was observed being verbally

       abusive to [Marco] during seven of the last sixteen visits attended.” See In re A.C.,

       ¶ 17. In addition, after acknowledging that the record contained evidence tending to

       show that she had called Marco “fat,” “weak,” and “soft,” respondent-mother contends
                                       IN RE M.K.

                                      2022-NCSC-71

                                   Opinion of the Court



that the trial court’s description of her conduct as “verbally abusive” constitutes “an

improper conclusion of law, to the extent it is a determination that [respondent-

mother] abused her son,” with “it def[ying] reason to conclude that conduct such as

this could possibly rise to the level of abuse, given that parents have a constitutionally

protected right to physically punish their children hard enough to leave a bruise.”

We do not, however, interpret the trial court’s reference to “verbal abuse” as any sort

of shorthand assertion that respondent-mother’s comments sufficed to make Marco

an “abused juvenile,” see N.C.G.S. § 7B-101(1) (2019) (defining “abused juvenile,” in

part, as a juvenile “whose parent . . . [c]reates or allows to be created serious

emotional damage to the juvenile” as “evidenced by a juvenile’s severe anxiety,

depression, withdrawal, or aggressive behavior toward himself or others”), although

Mr. Colby did testify that, while respondent-mother’s descriptions of Marco as “soft,”

“a crybaby,” and “fat” could have been said “jovially, in a joking manner,” those

statements were, in actuality, “part of an escalation of frustration.” Thus, we hold

that the trial court’s finding concerning the number of occasions upon which

respondent-mother made inappropriate comments to Marco and its description of

those statements as “verbal abuse” had ample record support. See In re A.R.A., 373

N.C. at 196. As a result, after carefully examining the record, we hold that some of

respondent-mother’s challenges to the trial court’s findings have merit and will

disregard the relevant findings in determining whether the trial court’s findings of
                                                 IN RE M.K.

                                                2022-NCSC-71

                                              Opinion of the Court



       fact supported its determination that respondent-mother’s parental rights in Marco

       were subject to termination.

       B. Neglect

¶ 32          Subsection 7B-1111(a)(1) provides that a trial court is authorized to terminate

       a parent’s parental rights in his or her child in the event that the child is a neglected

       juvenile as that term is defined in G.S. 7B-101. N.C.G.S. § 7B-1111(a)(1) (2021).

       According to N.C.G.S. § 7B-101(15) (2019), a neglected juvenile is, among other

       things, one “whose parent . . . does not provide proper care, supervision, or discipline

       . . . or who lives in an environment injurious to the juvenile’s welfare.” N.C.G.S. § 7B-

       101(15) (2019).4




              4 The General Assembly amended the definition of a “neglected juvenile,” N.C.G.S.
       § 7B-101(15), by enacting Session Law 2021-132, effective 1 October 2021, with the new
       definition being applicable “to actions filed or pending on or after that date.” Act of Sept. 1,
       2021, S.L. 2021-132, § 1(a), 2021 N.C. Sess. Laws 165, 165, 170. As a result, the definition of
       a “neglected juvenile” now encompasses:

                             Any juvenile less than 18 years of age . . . (ii) whose
                     parent, guardian, custodian, or caretaker does any of the
                     following:
                                 a. Does not provide proper care, supervision, or
                         discipline.

                             ....

                             e. Creates or allows to be created a living environment
                     that is injurious to the juvenile’s welfare.

              N.C.G.S. § 7B-101(15) (2021).
                                             IN RE M.K.

                                            2022-NCSC-71

                                          Opinion of the Court



¶ 33         A court may terminate a parent’s parental rights in a child based upon neglect

       occurring at the time of the termination hearing. See, e.g., In re K.C.T., 375 N.C. 592,

       599–600 (2020) (stating that “this Court has recognized that the neglect ground can

       support termination . . . if a parent is presently neglecting their child by

       abandonment”). On the other hand, in the event that the child has not been in the

       parent’s custody for a significant period of time prior to the termination hearing, a

       decision to “requir[e] the petitioner . . . to show that the child is currently neglected

       by the parent would make termination of parental rights impossible.” In re N.D.A.,

       373 N.C. 71, 80 (2019) (quoting In re L.O.K., 174 N.C. App. 426, 435 (2005). In such

       circumstances, a trial court is entitled to consider “evidence of neglect by a parent

       prior to losing custody of a child — including an adjudication of such neglect” — along

       with “any evidence of changed conditions in light of the evidence of prior neglect and

       the probability of a repetition of neglect.” In re Ballard, 311 N.C. 708, 715 (1984).

       “When determining whether such future neglect is likely, the district court must

       consider evidence of changed circumstances occurring between the period of past

       neglect and the time of the termination hearing.” In re Z.V.A., 373 N.C. 207, 212

       (2019) (citing In re Ballard, 311 N.C. at 715).

¶ 34         In its termination order, the trial court determined that respondent-mother

       had neglected Marco and that “the likelihood of repetition of neglect [was] high.”

       Although respondent-mother does not challenge the validity of the trial court’s
                                             IN RE M.K.

                                            2022-NCSC-71

                                         Opinion of the Court



       conclusion that she had neglected Marco in the past, she does argue that the trial

       court’s findings failed to support a conclusion that she was likely to neglect Marco in

       the future. According to respondent-mother, the trial court’s findings show that she

       made reasonable progress in satisfying the requirements of her case plan and that

       the amount of progress that she made suffices to preclude a determination of future

       neglect. We do not find respondent-mother’s argument persuasive.

¶ 35         “A parent’s failure to make progress in completing a case plan is indicative of

       a likelihood of future neglect.” In re S.R.F., 376 N.C. 647, 2021-NCSC-5, ¶ 25 (quoting

       In re M.A., 374 N.C. 865, 870 (2020)). On the other hand, however, “[a]s this Court

       has previously noted, a parent’s compliance with his or her case plan does not

       preclude a finding of neglect.” In re J.J.H., 376 N.C. 161, 185 (2020) (citing In re

       D.W.P., 373 N.C. 327, 339–40 (2020) (noting the parent’s progress in satisfying the

       requirements of her case plan while upholding the trial court’s determination that

       there was a likelihood that the neglect would be repeated in the future given that the

       parent had failed “to recognize and break patterns of abuse that put her children at

       risk”)). A careful review of the record satisfies us that the trial court had ample

       justification for finding a likelihood of future neglect in the event that Marco was

       returned to respondent-mother’s care.

¶ 36         The case plan that respondent-mother entered into with DSS and with which

       the trial court ordered respondent-mother to comply included completing a
                                     IN RE M.K.

                                    2022-NCSC-71

                                 Opinion of the Court



psychological evaluation and following “any and all recommendations,” obtaining and

maintaining stable housing and verifiable employment, and submitting to random

drug screens as requested. As the trial court’s findings of fact reflect, respondent-

mother failed to consistently address her mental health needs throughout the period

of time during which Marco remained in foster care and continued to struggle with

mental health issues at the time of the termination hearing. At the time of Marco’s

removal from her home, respondent-mother was not participating in medication

management or therapy despite the fact that such services had been recommended

in her clinical assessment. Although respondent-mother had acknowledged her need

for assistance and the efficacy of taking psychotropic medications, she did not take

her prescribed medication “for months” following her evaluation and did not

consistently take the prescribed medication for the majority of the interval between

Marco’s placement in foster care and the date of the termination hearing. Similarly,

respondent-mother failed to engage with PAMH until eleven months after Marco

entered foster care and did not obtain a psychiatric evaluation from and participate

in medication management with PAMH until October 2020.              According to a

comprehensive clinical assessment that PAMH completed less than a week before the

termination hearing began, respondent-mother suffered from “Post Traumatic Stress

Disorder, Intermittent Explosive Disorder, Major Depressive Disorder, recurrent,

moderate, Generalized Anxiety Disorder, Cannabis Use Disorder, mild, Unspecified
                                            IN RE M.K.

                                           2022-NCSC-71

                                        Opinion of the Court



       Housing or Economic Problem, Other Problem Related to Employment, Academic or

       Educational Problems and Unspecified Problem Related to Social Environment.” As

       a result, the trial court’s findings reflect that respondent-mother had failed to

       adequately address the mental health problems that contributed to Marco’s

       placement in foster care.

¶ 37         Similarly, respondent-mother failed to maintain safe and suitable housing or

       verifiable employment for any significant portion of the time after Marco’s removal

       from her home. At the time of the termination hearing, respondent-mother was

       behind on her rent payments, was seeking alternative housing and lacked

       employment, with nothing in the present record tending to show that respondent-

       mother’s inability to care for Marco stemmed solely from respondent-mother’s

       poverty. In addition, respondent-mother’s continued struggles with domestic violence

       had caused her to lose employment and independent housing within six months of

       the termination hearing. Finally, respondent-mother failed to submit to several

       requested drug screens in accordance with the requirements of her case plan. Thus,

       for all of these reasons, we hold that the trial court’s order refutes respondent-

       mother’s contention that she had made reasonable progress in satisfying the

       requirements of her case plan as of the date of the termination hearing.

¶ 38         As part of her challenge to the trial court’s finding of a likelihood of future

       neglect, respondent-mother argues that the trial court’s findings of fact relating to
                                             IN RE M.K.

                                            2022-NCSC-71

                                         Opinion of the Court



       the issue of domestic violence fail to support the trial court’s determination that

       future neglect of Marco was likely and that the trial court’s determination that

       domestic violence constituted a barrier to respondent-mother’s reunification with

       Marco was not relevant to the making of its termination decision given that concerns

       about domestic violence had not been a part of the basis for the trial court’s original

       decision to adjudicate Marco as a neglected juvenile and given that domestic violence-

       related concerns had not been mentioned in respondent-mother’s case plan, her

       psychological evaluation, or any prior court order. According to respondent-mother,

       “[a]ny past domestic violence was simply never serious enough to compel [DSS] or the

       court to require [her] to specifically address it in this case.”      We do not find

       respondent-mother’s domestic violence-related argument to be persuasive.

¶ 39         “Termination of parental rights proceedings are not meant to be punitive

       against the parent, but to ensure the safety and wellbeing of the child.” In re D.W.P.,

       373 N.C. 327, 340 (2020) (citing In re Montgomery, 311 N.C. 101, 109 (1984)

       (recognizing that the determinative factors in deciding whether a child is neglected

       are the circumstances and conditions surrounding the child rather than the

       culpability of the parent)). At a hearing held in a proceeding in which a parent’s

       parental rights in a child are sought to be terminated on the basis of neglect pursuant

       to N.C.G.S. § 7B-1111(a)(1), “the trial court must admit and consider all evidence of

       relevant circumstances or events which existed or occurred either before or after the
                                      IN RE M.K.

                                     2022-NCSC-71

                                   Opinion of the Court



prior adjudication of neglect.” In re M.A.W., 370 N.C. 149, 153 (2017) (emphasis

omitted) (quoting Ballard, 311 N.C. at 716).         For that reason, even if domestic

violence-related concerns had not constituted a basis for the trial court’s initial

determination that Marco was a neglected juvenile, the trial court was required to

consider respondent-mother’s domestic violence problems in determining whether

Marco was likely to suffer a repetition of neglect if he was returned to respondent-

mother’s care.    See generally id. at 153–54 (affirming the termination of the

respondent-father’s parental rights in a case in which the adjudication of neglect was

based upon the mother’s conduct prior to the establishment of the respondent-father’s

paternity and the conclusion that the juvenile was likely to be neglected in the future

was supported by respondent-father’s long history of criminal activity and substance

abuse); In re C.L.S., 245 N.C. App. 75 (affirming the termination of a father’s parental

rights on the basis of neglect in a case in which the father was incarcerated and

paternity had not been established until after a prior adjudication of neglect that

rested upon substance abuse by the mother), aff’d per curiam, 369 N.C. 58 (2016). As

a result, even if concerns related to the domestic violence in which respondent-mother

was ensnared had not helped precipitate the initial adjudication of neglect, those

concerns could still support a determination that future neglect was likely in the

event that Marco was returned to respondent-mother’s care.
                                              IN RE M.K.

                                             2022-NCSC-71

                                           Opinion of the Court



¶ 40         In addition, domestic violence-related concerns did contribute to Marco’s

       adjudication as a neglected juvenile and the fact that Marco had remained in foster

       care from the entry of the nonsecure custody order until the date upon which the

       termination hearing was held. As the record reflects, respondent-mother stipulated

       to a history of domestic violence that preceded Marco’s placement in foster care in

       advance of the initial adjudication order.5 Moreover, the record reflects that Marco

       was taken into DSS custody after an incident of domestic violence occurred at the

       home of a relative at a time when Marco and his siblings were present, with

       respondent-mother having been placed under arrest for, among other things,

       violating a domestic violence order of protection at the conclusion of that incident.

       On the same day, a social worker approached respondent-mother for the purpose of

       discussing her “continuing domestic violence issues.” In its termination order, the

       trial court found that respondent-mother “has a history of abusive relationships with

       the fathers of her children” and that her relationship with R.T.’s father had been

       “riddled with domestic violence” since R.T.’s birth in August 2020, which was only six

       months prior to the termination hearing. In addition, the trial court found that



             5  We do not wish to be understood as implying that the fact that respondent-mother
       was a victim of domestic violence, without more, supports a determination that her parental
       rights in Marco were subject to termination on the basis of neglect. Although the record in
       this case contains evidence tending to show that respondent-mother was both the victim and
       perpetrator of domestic violence, the trial court’s neglect-related findings appropriately
       focused upon problematic conduct on the part of respondent-mother rather than upon the
       fact that respondent-mother was the victim of domestic violence.
                                              IN RE M.K.

                                             2022-NCSC-71

                                          Opinion of the Court



       respondent-mother “has a severe and persistent mental illness that affects her

       functioning during periods of psychiatric deterioration,” that “[h]er mood is easily

       affected by any change she experiences,” and that “she has a propensity to react

       strongly and out of proportion to triggering events.” Simply put, the trial court’s

       determination that domestic violence remained a barrier to the success of any efforts

       to reunify respondent-mother with Marco has ample evidentiary support and reflects

       nothing more than a recognition that respondent-mother’s struggle with domestic

       violence-related problems constituted an ongoing obstacle to her ability to reunite

       with Marco. See In re M.A.W., 370 N.C. at 153.

¶ 41         Finally, the trial court found that respondent-mother had failed to consistently

       and appropriately participate in visitation with Marco and that DSS had been unable

       to expand the “frequency, duration or level of supervision due to [respondent-

       mother]’s lack of progress.” Aside from the fact that respondent-mother only attended

       half of her scheduled visits with Marco, she was “unable to appropriately parent for

       [a] two hour[ ] [visitation period,]” having mocked and verbally abused Marco during

       certain of the visits that she did attend.

¶ 42         Thus, the trial court’s findings that respondent-mother had failed to make

       adequate progress in satisfying the requirements of her case plan, that respondent-

       mother had persistent domestic violence-related problems, and that respondent-

       mother had failed to demonstrate the ability to employ appropriate parenting skills
                                        IN RE M.K.

                                       2022-NCSC-71

                                     Opinion of the Court



provide ample support for the trial court’s conclusion that that there was a high

likelihood that the previous neglect that Marco had experienced would be repeated

in the event that Marco was returned to respondent-mother’s care. See In re M.Y.P.,

378 N.C. 667, 2021-NCSC-113, ¶¶ 19–20 (concluding that “the trial court properly

determined that there was a high probability of a repetition of neglect” based, in part,

upon the parent’s failure to consistently visit with the child and to address issues of

housing and substance abuse); In re J.J.H., 376 N.C. 161, 185–86 (2020) (concluding

that there was a likelihood of future neglect given that the parent’s housing, although

stable, was not appropriate for the children; that the parent “had missed at least

twenty-two scheduled visits”; and that the parent had failed to interact appropriately

with the children during visits).6       As a result, since the trial court’s properly

supported findings demonstrate that respondent-mother’s parental rights in Marco

were subject to termination on the basis of neglect, N.C.G.S. § 7B-1111(a)(1), and

since respondent-mother has not challenged the validity of the trial court’s

determination that the termination of respondent-mother’s parental rights would be




       6 As a result of the fact that “an adjudication of any single ground for terminating a
parent’s rights under N.C.G.S. § 7B-1111(a) will suffice to support a termination order,” In
re M.S., ¶ 21, we need not address the validity of respondent-mother’s challenge to the trial
court’s determination that her parental rights in Marco were subject to termination on the
ground that she had willfully failed to make reasonable progress toward correcting the
conditions that had led to Marco’s removal from her home pursuant to N.C.G.S. § 7B-
1111(a)(2).
                                      IN RE M.K.

                                     2022-NCSC-71

                                   Opinion of the Court



in Marco’s best interests, N.C.G.S. § 7B-1110(a), the trial court’s termination order is

affirmed.

      AFFIRMED.